Title: From Thomas Jefferson to John Hankart, 28 June 1803
From: Jefferson, Thomas
To: Hankart, John


          
            Sir
            Washington June 28. 1803.
          
          I recieved yesterday only your favor of the 18th. my whole crop of tobo. was put into the hands of my agent at Richmond (being about 45,000. ℔) who in his last letter informed me he was about to sell it at 7½ Dollars the hundred, and I presume it is actually sold, as I had desired it should be. were it still on hand I could not withdraw a few hogsheads from it without greatly injuring the sale of the residue; the purchasers always suspecting that the best hogsheads have been picked out for the first sale. mr Madison, the Secretary of state has now at Fredericksburg a very choice crop of tobacco of the same quality with mine. whether he has engaged it or not I do not know. Accept my salutations & respect
          
            Th: Jefferson
          
        